Title: From George Washington to Major General Israel Putnam, 20 February 1777
From: Washington, George
To: Putnam, Israel

 

D. sir
Head Quartrs Morris Town 20th Feby 1777.

I had the pleasure of receivg your favr of the 18th yesterday eveng communicating the successful attempt made by Colo. Neilson on the Enemy at Lawrence’s Island that Morng. The Colo. & his party conducted the plan with such secrecy & resolution, that they claim my sincerest thanks for this Instance of good behaviour, & I wish that you would acquaint them with my hearty Approbation of their Conduct.
I have returned to you the papers found upon Thos Lewis Woodward, with my request that you would have a Court of Inquiry into the Charge, & if he comes within the Designation of a Spy, let him be treated as such. I wish however that circumstances may be duely attended to, & not too much Rigor used on those occasions, unless upon persons evidently of that Stamp—’tis bad Policy.
I intended from the beginning that such persons as choose to withdraw within the Enemy’s Lines should have leave to carry with them, their wearing Apparrel & Household furniture. Such parts of their property as can be useful to the Enemy we must secure.
You will be pleased to direct proper care to be taken of the Muskets taken by Colo. Neilson. Let what is customary in such cases be done.
Last Night I rec’d Intelligence from two Quarters mentioning the Reinforcemt lately arrived at Brunswk with Genl Howe at their head. Accounts correspond of the report being among them that an Attempt is intended upon this place. I am rather inclined to beleive that it is nothing more than a blind to cover their designs upon Philada & would have you keep the very best look out—Should they move towards you dispatch an Express immediately to Genl Gates in Philada with the Intelligence & cooperate with him in securing the boats on the Delaware. I have sent an Express to him this Morng to collect all those above Trenton at Coryells ferry & to secure all below. Above all things it will be necessary for you, not to permit the Enemy to get between you & the Mountains—You will remember to give me the earlyest Intelligence of the Enemy’s approach.
’Tis unnecessary to repeat my desire that no more Stores of any sort be kept in Princeton than are indispensably necessary from day to day. I am D. sir Your most obedt H. Servt

Go: Washington

